Citation Nr: 1813868	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-49 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to August 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2)(2012).


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss did not have its onset during service or within one year following separation.

2.  The Veteran's bilateral hearing loss was not caused or aggravated by his active service. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred or aggravated therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by the July 2015 fully developed claim form.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, and the statements of the Veteran.  The Veteran indicated on his July 2015 fully developed claim form that he did not have evidence to support his claim, other than the above referenced information, now included in the record.  

A copy of the relevant laws and regulations governing the Veteran's claim was provided to him in the Statement of the Case dated September 2016.

The record contains multiple audiogram test results confirming the Veteran's current bilateral hearing loss.  As this evidence is competent, the presence of bilateral hearing loss is shown.

While the Veteran spent only four months on active duty, VA has recognized that he had in-service exposure to noise based on his training for and attachment to an artillery unit.

What the evidence unfortunately fails to show is a nexus between the Veteran's current hearing loss and his active service, including the noise exposure during service. 

Evidence

The Veteran's service treatment records (STRs) are silent for complaint, treatment, or diagnosis of hearing loss in either ear.  They indicate no hearing problems upon induction and the Veteran has not claimed to have any hearing loss before service. The Veteran's post-service medical treatment records contain no complaint of hearing loss before December 2004 and no active treatment before September 2009.

A statement from a private doctor in June 2015 diagnosed the Veteran with bilateral mild to profound sensorineural hearing loss, in a configuration consistent with noise exposure.  This doctor did not provide an opinion as to the likelihood of the Veteran's active service causing or aggravating his hearing loss.

VA provided an audio examination in December 2015.  The examiner confirmed the diagnosis of sensorineural hearing loss.  The Veteran told this examiner that he had had hearing problems since the 1960s and been exposed to noise on the job as a mirror inspector and shipping clerk.  Because of temporarily unavailable records, this examiner was not able to render an opinion as to the likelihood of the Veteran's active service causing or aggravating his bilateral hearing loss.

VA provided an audio examination in January 2016.  This examiner was able to review the claims file and examine the Veteran and also confirmed the diagnosis of bilateral sensorineural hearing loss.  This examiner opined that the Veteran's bilateral hearing loss was less likely than not related to active service.  This opinion was supported by the relatively short period of active service, the lack of any complaint or documented injury during service, and the lack of any complaint or treatment for several decades after separation from service.

In a February 2016 letter, the Veteran stated that he believed his hearing loss was caused by firing big guns in training and that he had never been exposed to significant noise outside of active duty.  He specifically stated that he had never had a job with significant noise exposure.  He did not state when his hearing loss first began. 

On his October 2016 form 9 the Veteran stated that he never went to sick call for his hearing in service because he wanted to be a good soldier and sick call was not a realistic option.  He stated that he learned to make the best of a bad situation.  





Analysis

The Veteran's written statements from February 2016 and October 2016 attest to his belief that firing large noisy guns in service caused his current bilateral hearing loss.  The February 2016 statement also denies any history of significant civilian noise exposure. The statements are not explicit as to dates of onset or specific symptomatology.  However, these statements contradict the Veteran's statement to the December 2015 VA examiner, in which he acknowledged exposure to noise as part of his civilian employment and dated the beginning of his hearing problems to the 1960s.  While the Board does not question the Veteran's honesty, the conflicting statements about events over six decades in the past indicate that the Veteran may not be a reliable historian on this matter.

The private medical record of June 2015 and the VA exam of December 2015 do not offer opinions as to the specific cause or date of onset of the Veteran's bilateral hearing loss.  The January 2016 VA examination, on the other hand, offers an opinion well supported by reference to facts in the record.  Specifically, the Board is persuaded by the January 2016 examiners argument that the Veteran's relatively short time in service, followed by decades without complaint of hearing problems, showed that the Veteran's current bilateral hearing loss was less likely than not related to his conceded in-service noise exposure.  

The Board acknowledges the June 2015 private doctor's statement that the Veteran's hearing loss configuration was consistent with noise exposure, but also notes that this does not contradict the January 2016 VA examiner's opinion.  The private doctor did not make any statement about what noise may have cause the Veteran's hearing loss, or when it occurred.  The January 2016 VA examiner did not opine that noise could not or did not cause the Veteran's hearing loss, only that it was less likely than not the nose from his active duty.

The Board finds that the opinion provided by the January 2016 VA examiner is the most probative evidence of record addressing the question of the etiology of the Veteran's bilateral hearing loss.  The examiner reviewed the claims file, examined the Veteran, provided an opinion, and included a rationale that was comprehensive and consistent with the evidence of record.  The other opinion contained in the claims file is that of the Veteran.  While he asserts that his bilateral hearing loss was caused by in-service noise exposure, the Board finds that the opinion provided by the VA examiner needs to be afforded more probative weight than the Veteran's assertions.  The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, his opinion is afforded significant weight, and it is the most probative evidence of record.

Because the evidence does not show that the Veteran's bilateral hearing loss began during service, was caused or aggravated by service, or manifested to a compensable degree within one year of separation from service, the Veteran's claim must be denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


